Citation Nr: 0127157	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  99-06 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1975 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to the benefit sought 
on appeal.

In October 1997 the appellant filed a claim for service 
connection for a rash, a disability of the eyes, and 
tinnitus.  The RO in November 1997 denied service connection 
for these disorders.  The veteran was notified of this 
decision and of his appellate rights in November 1997.  The 
appellant filed a notice of disagreement with the "November 
1998" rating decision in February 1999.  

During the August 2001 hearing, the appellant's 
representative indicated that the veteran filed a claim for 
service connection for a rash, eyes, and tinnitus.  The 
representative indicated that these issues were not 
adjudicated by the RO and appellant expressed his intent to 
pursue an appeal with respect to the rash, tinnitus, and eye 
disability claims.  The appellant's representative has 
indicated that a claim for non-service connected pension 
benefits is also pending.  It is requested that the RO 
contact the appellant in order to clarify this matter.  The 
issue certified on appeal is entitlement to service 
connection for PTSD.  In his original application for 
benefits he claimed service connection for a nervous 
condition.  After reviewing the August 2001 hearing 
testimony, the Board is of the opinion that the issue is more 
appropriately characterized as entitlement to service 
connection for psychiatric disorder, to include PTSD.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant contends that he now suffers from post-
traumatic stress disorder (PTSD) as a result of stressors 
incurred during his active duty service and that he is, 
therefore, entitled to service connection for this disorder.


The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) set 
forth the framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304 (2001).

In this case, the appellant's claim for PTSD is predicated 
upon noncombat stressors that occurred in conjunction with 
the performance of his duties as a military policeman.  He 
indicated that, as a military policeman stationed in Germany, 
he was in a guard tower guarding nuclear weapons, 24 hours on 
and 24 hours off.  His unit was on high alert.  Due to the 
stress he had a nervous breakdown in the fall of 1977 and was 
hospitalized.  He further stated that while stationed at Ft. 
Hood while on patrol in November 1976, the day before 
Thanksgiving Day, he was called to the scene of a shooting 
involving enlisted men.  When he arrived, he saw that one 
soldier had received fatal injuries to the head from a gun 
shot wound.  The appellant recalled another incident in 1976, 
during which he was called to the scene of a motor vehicle 
accident.  He reported the accident involved an all terrain 
vehicle that overturned and slid for some 40 feet.  The 
appellant recounted that the occupants of the vehicle were 
killed as a result of the accident, and that each occupant 
had sustained severe disfiguring injuries to the head and 
face.  The appellant indicated that he filed official reports 
relative to each of these incidents.  He reported other 
stressful events of police calls involving suicide deaths.  

Regarding claims predicated on noncombat stressors, the Court 
has held that "credible supporting evidence" means that a 
veteran's testimony, in and of itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor; nor 
can credible supporting evidence of the actual occurrence of 
an in-service stressor consist solely of after-the-fact 
medical nexus evidence.

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. At 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court 
further held in West that a psychiatric examination for the 
purpose of establishing the existence of PTSD was inadequate 
for rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

It appears that, with the exception of personnel records 
pertaining to Army Reserve duty in 1990, the National 
Personnel records Center (NPRC) has not furnished the service 
medical and personnel records as requested by the RO.  The 
appellant has apparently submitted copies of these records.  
However, these records appear to be incomplete.  The 
available service administrative records disclose that the 
appellant's military occupational specialty was military 
policeman and he was qualified for assignment to a nuclear 
duty position.  Orders dated in January and April 1978 
reflect duty overseas with Btry A and Btry C, 2nd Bn, 1st ADA 
(1st Air Defense Artillery.   

The appellant provided statements concerning his stressful 
events during service in November 1997, and May 2001.  These 
reported events have not been verified due, in part, to 
difficulties encountered in forwarding correspondence to the 
appellant.  Unless on Remand it is otherwise established, the 
Board is satisfied that the incident of being assigned to a 
guard tower guarding nuclear weapons, 24 hours on and 24 
hours off while stationed in Germany is verified.

During his hearing the appellant reported the locations where 
he has received treatment.  The Board is of the opinion that 
additional development in this area is required.  The Board 
notes that the Brookside Hospital did not respond to the RO's 
request for records.

Accordingly, this case is REMANDED for the following actions:

1. The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed. In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) and the implementing regulations 
are fully complied with and satisfied.

2.  The RO should provide the appellant with 
another opportunity to submit specific and 
detailed information regarding his reported 
stressor events related to his duty as a 
military policeman.  The appellant should be 
asked to provide any additional information 
regarding the details of the claimed 
stressful events during service, to include 
to the extent possible the exact dates, 
places, the unit to which he was assigned 
detailed descriptions of the events, and the 
names and other identifying information 
concerning any individuals involved in the 
events.  He should be advised to submit any 
verifying information that he can regarding 
the stressors he claims to have experienced 
in service.  He may submit statements from 
fellow service members or others who 
witnessed or knew of the alleged events at 
the time of their occurrence.  The appellant 
should be advised that the requested 
information is vitally important in order to 
obtain supportive evidence of the stressful 
events.

3.  The appellant should be furnished the 
appropriate release of information forms in 
order to report all VA and private facilities 
where he has received treatment for his 
psychiatric illness since his release from 
active duty to the present, to include Dr. 
Carlotta.  The RO should obtain all records 
which are not on file. 

4.  The RO should also request the VA 
facilities in White River Junction and in 
Manchester, N. H. to furnish copies of all 
treatment records covering the period from 
the late 1980s to the present.

5.  The RO should request the NPRC to furnish 
the service medical records and copies of all 
personnel records, to include the hospital 
records from the Wiesbaden Air Force Hospital 
Air Force Hospital where the veteran was 
hospitalized in September or October 1977.

6.  The RO should contact the appropriate 
source(s), in order to verify traffic 
accidents which occurred during the summer of 
1976, the murder which occurred in November 
1976, and the suicides.  The veteran was a 
member of the "411th M. P." at Ft. Hood and 
indicated that investigations were done by 
the Criminal Investigation Division.

7.  Thereafter, the RO is requested to make a 
determination as to what stressors are 
verified. 

8.  A VA examination should be performed by a 
psychiatrist in order to determine the 
nature, severity, and etiology of any 
psychiatric illness, to include PTSD.  The 
claims folder and a copy of this Remand must 
to be made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The RO 
is to inform the examiner that only a 
stressor(s) which has been verified by the RO 
or the Board may be used as a basis for a 
diagnosis of PTSD. Unless otherwise 
established by additional evidence, the 
examiner is to be informed that the veteran's 
duty guarding nuclear weapons has been 
verified.  

If the diagnosis of PTSD is deemed 
appropriate, the psychiatrist should specify 
whether each stressor found to be established 
by the record was sufficient to produce PTSD, 
and whether there is a link between the 
current symptomatology and one or more of the 
inservice stressors.  If psychiatric 
disorders, other than PTSD are diagnosed, it 
is requested that the psychiatrist render an 
opinion as to whether it is at least as 
likely as not that any psychiatric disorder 
is related to the appellant's period of 
active duty service.  A complete rational of 
any opinion expressed should be included in 
the examination report.

9.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for psychiatric disorder, to 
include post-traumatic stress disorder, on a 
de novo basis.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion, legal or factual, 
as to the disposition warranted in this case.  The appellant 
need take no further action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




